DETAILED ACTION
Claims 1, 3-14 and 16-21 are presented for examination.
A request for continued examination under 37 C.F.R. §1.114, including the fee set forth in 37 C.F.R. §1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 C.F.R. §1.114, and the fee set forth in 37 C.F.R. §1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 C.F.R. §1.114.  Applicant's submission filed on August 10, 2021 has been entered.
Claims 1, 3-14 and 16-21 remain pending. Claim 1 is amended. 
Applicant’s arguments, filed August 10, 2021, have been fully considered.  Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.

Information Disclosure Statement
	Applicant’s Information Disclosure Statement filed August 11, 2021 (one page total) has been received and entered into the present application. As reflected by the attached, completed copy of form PTO-1449, the Examiner has considered the cited references. 

Requirement for Restriction/Election
	Applicant is reminded of his election of (i) rheumatoid arthritis (RA) as the single disclosed species of autoimmune or alloimmune disease to be treated, and (ii) rheumatoid factor positive (seropositive) RA as the single disclosed species of RA, to which examination on the merits will be confined, as stated in the reply filed April 30, 2020, which is still in effect over the claims. 
	Accordingly, claims 5-14 and 16-21 remain withdrawn from consideration pursuant to 37 C.F.R. §1.142(b) as being directed to non-elected subject matter.
infra.

Status of the Rejections Set Forth in the February 10, 2021 Final Office Action
	In reply to the rejection of claims 1, 3 and 4 under the written description requirement of 35 U.S.C. §112(a) (pre-AIA  first paragraph), as set forth at p.3-5 of the previous final Office Action dated February 10, 2021, Applicant now amends claim 1 to recite “a pharmaceutically acceptable excipient”, removing the language directed to “at least one” pharmaceutically acceptable excipient, which comports with the originally filed disclosure. Accordingly, the rejection is now hereby withdrawn. 
	In reply to the rejection of claims 1, 3 and 4 under 35 U.S.C. §112(b) (pre-AIA  second paragraph), as set forth at p.5 of the previous final Office Action dated February 10, 2021, Applicant now amends claim 1 to remove the conjunction “and” between “graft vs host disease” and “organ transplant rejection”, and add in its place the alternative conjunction “or”. Accordingly, the rejection is now hereby withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the 
1.	Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (WO 2008/096260 A1; 2008) in view of Kontny et al. (“Protein Kinase C-Dependent Pathway is Critical for the Production of Pro-Inflammatory Cytokines (TNF-, IL-1, IL-6)”, Cytokine, 1999 November; 11(11):839-848) and Yoon et al. (“Functional Phenotype of Synovial Monocytes Modulating Inflammatory T-Cell Responses in Rheumatoid Arthritis (RA)”, PLoS ONE, 2014 October; 9(10):e109775), each already of record, for the reasons of record set forth at p.6-12 of the previous Office Action dated February 10, 2021, of which said reasons are herein incorporated by reference. 
Newly amended claim 1 recites that the pharmaceutical composition comprises “a pharmaceutically acceptable excipient” (narrowed from “at least one” pharmaceutically acceptable excipient”), and that each of the autoimmune or alloimmune diseases are recited in the alternative. 
Li et al. teaches that the disclosed protein kinase C (PKC) II inhibitor compounds of Formula (A) (of which Applicant’s instantly claimed 5-{[(2S,5R)-2,5-dimethyl-4-(tetrahydro-2H-pyran-4-ylmethyl)piperazin-1-yl]carbonyl}-N-(5-fluoro-2-methylpyrimidin-4-yl)-6,6-dimethyl-1,4,5,6-tetrahydropyrrolo[3,4-c]pyrazol-3-amine is explicitly exemplified) may be formulated into a pharmaceutical composition in combination with a pharmaceutically acceptable carrier (p.12, para.11). 
As Applicant’s claim 1 was previously interpreted for the purposes of examination as providing for each of the recited autoimmune or alloimmune diseases as alternative embodiments, Applicant’s remaining amendment to claim 1 does not change the reasons provided in support of the rejection, which apply equally to claim 1 as presently amended. 

2.	Claim 4 remains rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (WO 2008/096260 A1; 2008) in view of Kontny et al. (“Protein Kinase C-Dependent Pathway is Critical for the Production of Pro-Inflammatory Cytokines (TNF-, IL-1, IL-6)”, Cytokine, 1999 November; 11(11):839-PLoS ONE, 2014 October; 9(10):e109775),
as applied above to claims 1 and 3, 
further in view of Mathsson et al. (“Immune Complexes from Rheumatoid Arthritis Synovial Fluid Induce FcRIIa Dependent and Rheumatoid Factor Correlated Production of Tumour Necrosis Factor- by Peripheral Blood Mononuclear Cells”, Arthritis Research & Therapy, 2006; Article No. R64, p.1-10), 
each already of record, for the reasons of record set forth at p.12-13 of the previous Office Action dated February 10, 2021, of which said reasons are herein incorporated by reference. 
 
	Response to Applicant’s Arguments
	In reply, Applicant traverses the rejections collectively, stating that the rejections fail “to recognize that not just any PKC inhibitor can be used to treat autoimmune disease”, urging that “isozyme selectivity is important, as described in the instant application at paragraph [0056]” (Remarks, p.5). Applicant opines that the “inhibitor must not inhibit PKC”, because PKC knockout mice had been shown in the art to “have increased antibody production including auto-antibodies and actually display autoimmune phenotypes” (Remarks, p.5-6). Applicant asserts that the skilled artisan must then identify “a potent PKC inhibitor” and then “identify an inhibitor that does not inhibit PKC”, arguing that “[t]he Examiner discounts this important aspect of drug discovery without any supporting evidence” (Remarks, p.6). 
	The arguments have been fully and carefully considered, but are not found persuasive. 
	Applicant’s position is not understood. In the instant case, Li et al. expressly teaches that the disclosed compounds function as selective inhibitors of PKC, specifically, the II isoform (PKCII). Again, see Li et al., p.1, para.2 (“[t]he present invention relates to novel compounds … which act[s] on the human protein kinase C enzyme, and in particular the beta II isoform (pkcII)”), and p.27, para.3 (“[w]ith respect to the beta-2 isozyme in particular, the compounds of the present invention have Ki values of less than 100 nM”), and further explicitly teaches that the Ki value for 5-{[(2S,5R)-2,5-dimethyl-4-(tetrahydro-2H-pyran-4-ylmethyl)piperazin-1-yl]carbonyl}-N-(5-fluoro-2-methylpyrimidin-4-yl)-6,6-dimethyl-1,4,5,6-tetrahydropyrrolo[3,4-c]pyrazol-3-amine (identified as Ex.H6) was 14.9 nM (Table, Ex.H6, p.86), thereby II. Regarding the isozyme selectivity of this compound for PKC without inhibition of PKC, this property was also already clearly recognized by Li et al. See, e.g., p.29, para.3 (“[t]he compounds of the invention are also isozyme-selective”, further stating that “[t]he compounds preferentially inhibit protein kinase C beta-1 and beta-2 isozyme and optionally the alpha isozyme, over the remaining protein kinase C isozymes, i.e., gamma, delta, epsilon, zeta and eta”). 
Applicant again appears to urge that the instantly claimed method is prima facie obvious only if the prior art teachings establish the identical rationale to Applicant’s – in this case, that the ordinarily skilled artisan would have employed the instantly claimed compound to treat RA in view of its selectivity for PKC and minimal selectivity for PKC – which is incorrect. The teachings of the prior art may very well suggest performing the same method as Applicant has done, albeit for a different reason than Applicant. This alone, however, does not detract from the finding of prima facie obviousness. Also, the fact that Applicant has recognized another advantage that would flow naturally from following the suggestion of the prior art – in this case, effective treatment of RA using a selective PKC inhibitor with minimal selectivity for PKC to avoid the potential for producing auto-antibodies and contributing to autoimmune disease – cannot be the basis for patentability when the differences would otherwise be obvious. See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). It is not necessary that the prior art suggest the same combination as Applicant to achieve the same advantage or result discovered by Applicant in order to find obviousness. MPEP §2144(IV)1. 
It bears additional note that - although Applicant continues to strenuously urge that it is the selection of a PKC inhibitor that also does not inhibit PKC to be integral to the therapeutic function of  with minimal selectivity for PKC. See, e.g., Ex.1 of the as-filed specification (p.333, para.[00282]-p.337, para.[00306]), in which Applicant demonstrates the therapeutic functionality of the instantly claimed compound in a type II collagen arthritis mouse model of RA, but fails to provide any data explicitly tying this therapeutic effect to the compound’s ability to inhibit PKC without effect on PKC. Also, Applicant continues to urge the importance of minimizing effect at PKC in view of its potential correlation to increased auto-antibody production and induction of autoimmune phenotypes, as stated at p.12, para.[0056] of the as-filed specification, but this is clearly not a novel discovery, as Applicant cites to several publications in support (i.e., Mecklenbraker et al., Nature, 2002; 416:860-865, and Miyamoto et al., Nature, 2002; 416:865-869), thereby establishing that such knowledge was clearly part of the body of prior art before the effective filing date of the claimed invention and, therefore, would have naturally commended itself to one of ordinary skill in the relevant art.
Applicant goes on to allege that “the teachings of Kontny do not provide a reasonable expectation of success with respect to PKC pharmacology”, noting that Kontny et al. teaches that “optimal induction of pro-inflammatory cytokine synthesis” appears to require “the co-operation of at least two different signaling pathways” – not just PKC activation (Remarks, p.6). Applicant argues that Kontny et al. teaches away from using a PKC inhibitor because the PKC inhibitor staurosporin “provided elevated IL-6 transcriptional levels in human monocytes” and “may exert partial PKC agonistic activity” (Remarks, p.6). Applicant again opines that Kontny’s teachings “do[es] not support the conclusion that PKCII plays a substantial role in cytokine production” because Kontny teaches “that most PKCII protein was already degraded at the time of maximal cytokine production” and further suggests that “the importance of [the] particular PKC isoenzyme is not equal” (Remarks, p.6). 
The arguments have been fully and carefully considered, but are not found persuasive. 
	As an initial matter, Applicant is again reminded that the standard for obviousness is a “reasonable expectation of success”, not absolute predictability or guaranteed success. MPEP prima facie successful, but it does not require evidence demonstrating absolute or guaranteed certainty that the invention will succeed.
Applicant’s argument that Kontny et al. cannot provide a reasonable expectation of success in using a PKCII inhibitor to affect pro-inflammatory cytokine synthesis because “optimal induction of pro-inflammatory cytokine synthesis” appears to require “the co-operation of at least two different signaling pathways” – not just PKC activation – is unavailing. In the instant case, Kontny et al. provides teachings demonstrating the involvement of PKC activation – including, specifically, the PKCII isoform – in the induction of pro-inflammatory cytokine synthesis. That PKC activation may not be solely responsible for the induction of pro-inflammatory cytokine synthesis (such that maximal induction of pro-inflammatory cytokine synthesis requires involvement of another non-PKC activation pathway) does not vitiate the fact that Kontny’s teachings clearly implicate the role of PKC activation – and, specifically, the PKCII isoform – in the induction of pro-inflammatory cytokine synthesis. The effect, then, of inhibiting PKC activation via an inhibitor of PKC - such as, e.g., via a PKCII inhibitor of Li et al. - would have been reasonably expected to successfully yield an inhibitory effect on pro-inflammatory cytokine synthesis. That inhibition of PKC activation – such as via Li’s PKCII inhibitor – may not be reasonably expected to provide as great an effect on inhibiting pro-inflammatory cytokines as providing an inhibitor of PKC activation and other signaling pathways potentially implicated by Kontny et al. does not alone detract from the finding of prima facie obviousness. MPEP §2123(II) (“A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use”, citing In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994)).
Applicant further advances the argument that – because the PKC inhibitor staurosporin was found to have partial PKC agonistic activity (and, thus, contributed to elevated IL-6 in human monocytes) – the teachings of Kontny et al. teach away from the use of a PKC inhibitor to inhibit pro-inflammatory cytokine synthesis in monocytes. This argument is unavailing, because it again relies upon a standard of absolute predictability, not “at least some degree of predictability”. MPEP §2143.02(II). That Kontny et al. teaches that the PKC inhibitor staurosporin may, in fact, also exhibit partial PKC agonistic activity does  inhibitor (and then allege, as Applicant has done, a teaching away from the use of a PKC inhibitor). In addition, Applicant fails to consider Kontny’s teachings in context – in particular, at col.2, para.3, p.843-col.1, para.1, p.844, which states that “[o]ur observation that only some individuals produce IL-6 upon PMA treatment, as well as the evidence that staurosporin may exert partial PKC agonistic activity in some systems, give support to the notion that PKC activation may play an important role in the induction of IL-6 synthesis”. Contrary to Applicant’s position, Kontny’s findings related to staurosporin as exhibiting partial PKC agonistic activity does not detract from his experimental conclusion that PKC activation – including, specifically, the II isoform – appears to be involved in the induction of pro-inflammatory cytokine synthesis, including IL-6.
Applicant again asserts that Kontny’s teachings fail to support the role of PKCII in pro-inflammatory cytokine production, but this assertion remains unavailing as it fails to consider the full scope of Kontny’s teachings. At col.1, para.1, p.842, Kontny et al. states, “[a]fter 21 h of stimulation with 1 nM PMA (optimal time to measure cytokine production), the translocation of PKC ,  and  isoenzymes from the cytosolic to membrane and particulate fractions were clearly observed (Fig.4). In contrast, PKCII, although transiently translocated (Fig.5), was almost completely degraded upon prolonged PMA treatment (Fig.4).” However, Kontny et al. goes on to teach that “[p]retreatment of monocytes with Calphostin C [a PKC inhibitor] (2 h; 50 nM) (Fig.5) blocks PMA-triggered translocation of all tested PKC isoenzymes. Moreover, in these conditions PKC isoenzymes were completely ( and ll) or partially ( and ) degraded. Therefore, Calphostin C blocked translocation of PKC , ll,  and  preceded the inhibition of cytokine production.”
In other words, although Kontny et al. discloses that prolonged treatment of monocytes with the PKC activator PMA for 21h resulted in degradation of PKCII, this was not an effect unique to II and was observed in these conditions for all tested PKC isoenzymes (, II, , ). Nevertheless, Kontny et al. still concludes that the treatment of monocytes with the PKC inhibitor calphostin C effectively blocked translocation of PKC , II,  and  – an effect that translated into the effective inhibition of pro-2. Such teachings provide a reasonable expectation of success that inhibition of the PKC isoform II – such as, e.g., via a PKCII inhibitor of Li et al. – would have yielded an inhibitory effect on pro-inflammatory cytokine production. That inhibition of a single PKC isoform (II) – such as via Li’s PKCII inhibitor – may not be reasonably expected to provide as great an effect on inhibiting pro-inflammatory cytokines as another inhibitor of any one or more other PKC isoforms tested in Kontny et al. (, II, , ) - since Kontny et al. appears to suggest that the effects of each isoform on pro-inflammatory cytokine synthesis may not be explicitly equal to one another – again does not detract from the finding of prima facie obviousness. MPEP §2123(II) (“A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use”, citing In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994)).
Finally, Li et al. already provides acknowledgement that his potent, selective PKCII inhibitors – of which Applicant’s instantly claimed compound is explicitly exemplified – are useful in the treatment of inflammation based upon this PKC inhibitory activity. Such teaching, coupled with Kontny’s teachings, raises the reasonable expectation of success that such PKCII inhibitors of Li et al. maybe employed for yielding inhibitory effects on inflammation – such as via the mechanisms proposed by Kontny – with at least some degree of predictability, which is all that is required to establish “a reasonable expectation of success” in support of prima facie obviousness. MPEP §2143.02(II).
	For these reasons supra, rejection of claims 1, 3 and 4 is proper. 

Conclusion
Rejection of claims 1, 3 and 4 is proper.
Claims 5-14 and 16-21 are withdrawn from consideration pursuant to 37 C.F.R. 1.142(b).
No claims of the present application are allowed.

Applicant is requested to specifically point out the support for any amendments made to the disclosure in response to this Office action, including the claims (M.P.E.P. §§ 714.02 and 2163.06). In not the published application. Due to the procedure outlined in M.P.E.P. § 2163.06 for interpreting claims, other art may be applicable under 35 U.S.C. § 102 or 35 U.S.C. § 103(a) once the aforementioned issue(s) is/are addressed.
Applicant is reminded that MPEP §2001.06(b) clearly states that “[t]he individuals covered by 37 C.F.R. 1.56 have a duty to bring to the attention of the examiner, or other Office official involved with the examination of a particular application, information within their knowledge as to other copending United States applications which are "material to patentability" of the application in question." See Armour & Co. v. Swift & Co., 466 F.2d 767, 779, 175 USPQ 70, 79 (7th Cir. 1972). MPEP §2001.06(b) clearly indicates that “if a particular inventor has different applications pending in which similar subject matter but patentably indistinct claims are present that fact must be disclosed to the examiner of each of the involved applications.” See Dayco Prod. Inc. v. Total Containment, Inc., 329 F.3d 1358, 1365-69, 66 USPQ2d 1801, 1806-08 (Fed. Cir. 2003).

All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leslie A. Royds Draper whose telephone number is (571)272-6096.  The examiner can normally be reached on Monday through Friday (08:30 AM to 05:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Leslie A. Royds Draper/Primary Examiner, Art Unit 1629                                                                                                                                                                                                        
September 17, 2021


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See MPEP §2144(IV), which states, “The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) (motivation question arises in the context of the general problem confronting the inventor rather than the specific problem solved by the invention); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662, 1685 (Fed. Cir. 2005) ("One of ordinary skill in the art need not see the identical problem addressed in a prior art reference to be motivated to apply its teachings."); In re Lintner, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972) (discussed below); In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991) (discussed below).”
        2 Since Kontny et al. teaches that translocation of PKC isoforms , II,  and  preceded pro-inflammatory cytokine synthesis, the blocking of such translocation was effective to yield an inhibition in such cytokine synthesis (see, e.g., the abstract).